 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8
     RICHARD DEAN JOHNSON, and                           CASE NO. 1:16-CV-1636 AWI SAB
 9   LORI JOHNSON,

10                          Plaintiffs,                  ORDER ON PLAINTIFFS’
                                                         MOTION FOR EXTENSION OF TIME
11                  v.                                   AND PROPOSED VOIR DIRE

12   CITY OF ATWATER, et al,                             (Doc. Nos. 101, 102)
     Defendants,
13
                            Defendants
14
            Plaintiffs Richard and Lori Johnson are proceeding to trial on four claims, each arising
15
     from a continuing dispute between them and the City of Atwater over the non-payment of water
16
     bills. On January 26, 2019, Plaintiffs filed a document entitled “Proposed Voir Dire,” that
17
     included Plaintiffs’ requested voir dire questions and Plaintiffs’ “Statement of the Case.”
18
     Plaintiffs requested an extension of time to submit these documents, citing good cause for
19
     Plaintiffs Counsel’s personal emergency. The Court will grant the extension, finding good cause.
20
            However, the Court notes that Plaintiffs’ submission is defective. While Plaintiffs’
21
     proposed voir dire questions are acceptable, the Court cannot accept Plaintiffs’ Statement of the
22
     Case. The Joint Pretrial Order specifically requires a “joint agreed summary of the case.” See
23
     Doc. No. 77, p. 23. Thus, Plaintiffs’ document “Proposed Voir Dire” (Doc. No. 101) will be
24
     stricken from the docket. By 4:00 p.m. today, Monday, January 28, 2019, Plaintiffs may resubmit
25
     their proposed voir dire questions in a separate document, and the Parties are ordered to submit a
26
     joint agreed summary of the case.
27
     ///
28
 1                                                 ORDER
 2           Accordingly, IT IS HEREBY ORDERED that:
 3      1.      Plaintiffs’ request for an extension of time to file proposed voir dire and a statement of
 4              the case is GRANTED;
 5      2.      Plaintiffs’ document entitled “Proposed Voir Dire” (Doc. No. 101) is stricken from the
 6              docket;
 7      3.      By 4:00p.m. today, January 28, 2019;
 8              a. Plaintiffs may refile their proposed voir dire questions as a separate document; and
 9              b. The parties shall submit a joint statement of the case, pursuant to the Pretrial Order
10                 (Doc. No. 77).
11
     IT IS SO ORDERED.
12

13   Dated: January 28, 2019
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
